Citation Nr: 1709726	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from October 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, which continued the 30 percent disability rating for the Veteran's service-connected PTSD.  

At the beginning of the appeal, the Veteran was represented by the Virginia Department of Veterans Services.  However, in a December 2011 statement, the Veteran revoked the earlier power of attorney, and in a March 2015 VA Form 21-22, the Veteran appointed the American Legion as his representative.  See 38 C.F.R. § 14.631(f)(1).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of sleep impairment, intrusive thoughts, nightmares, hypervigilance, depression, anger problems, avoidant behavior, occasional suicidal thoughts, difficulty with social interactions, panic attacks, and difficulty in establishing relationships, which have resulted in social impairment with reduced reliability and productivity.  However, such symptoms as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships have not been shown.

2.  The Veteran's service-connected disability is not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating (but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA provided adequate notice in letters sent to the Veteran in December 2010, April 2011, and September 2011.  These letters notified the Veteran of the information and evidence needed to substantiate his claim for a higher rating for his service-connected PTSD, and provided him with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, the Veteran was sent a letter in September 2011 that provided information as to what evidence was required to substantiate the TDIU claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board finds that with regard to any late notification that may be applicable to the TDIU claim, there was no prejudice to the Veteran because the Veteran has been given additional time to submit evidence and argument and the matter was most recently readjudicated in the August 2016 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The duty to notify has been satisfied.

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3). 

VA afforded the Veteran examinations in connection to his psychiatric disability in November 2009, January 2011 and May 2015.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on mental status evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the claim for a higher rating for the service-connected PTSD claim decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  In addition, the VA examiner reviewed the relevant evidence of record and discussed the pertinent disability and its impact on the Veteran's employability.  Therefore, the Board finds that the medical examination reports and opinions, along with his VA outpatient records and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




II.  Analysis

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of his treatment visits and evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The record includes VA examination reports, VA outpatient treatment records, and treatment reports issued by the Veteran's licensed clinical social worker (LCSW).  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

A brief historical overview of the claim reflects that service connection was granted for the Veteran's PTSD by way of the October 2009 rating decision, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The RO evaluated the PTSD as 30 percent disabling, effective from May 21, 2007.  Following additional evidentiary development, in rating decisions dated in December 2009 and July 2010, the RO continued the 30 percent rating assigned for the Veteran's PTSD.  In a November 2010 supplemental claim, the Veteran sought a higher rating for his PTSD.  By way of the May 2011 rating decision, the RO denied the claim for a rating in excess of 30 percent for the Veteran's PTSD.  The Veteran filed a notice of disagreement (NOD) with this decision in August 2011, and perfected his appeal of this claim in December 2011.  

During a June 2008 treatment visit with his social worker the Veteran provided his military history and described the traumatic events he encountered in the military.  He reported to experience recurrent nightmares about his in-service stressors and stated that the most persistent nightmare involved "jumping up and running during mortar attack or rocket attack."  He also stated that the sight of Vietnamese people elicits an intense emotional response in him.  In addition, the Veteran endorsed symptoms of intense anger and rage whenever he or one of his family members feels threatened or put down.  He described his anger as a volcano waiting to erupt, and commented that he often feels embarrassed by his behavior after an explosive episode.  According to the Veteran, he avoids developing close friendships so as to avoid the pain of conflict with them or losing them should they pass away.  He also tends to avoids loud people and parties, as well as events with sudden loud noises, to include those involving fireworks.  After interviewing the Veteran regarding his in-service experiences, and evaluating his mental status, A.H. diagnosed the Veteran with having PTSD, and assigned him a GAF of 40.  

At the November 2009 VA psychiatric examination, the Veteran provided his medical and military history.  He stated he worked as a welder after his separation from service, and performed this work for twenty-five years before leaving in 1998 due to his back injury.  The Veteran provided his military history, and described the traumatic events he encountered in service.  He noted that he first began receiving mental health treatment two years prior with his social worker and she was the one who diagnosed him with having PTSD.  The Veteran also stated that he had been seeking treatment at McGuire VA medical center (VAMC) on a regular basis during the past year with a primary diagnosis of PTSD.  He denied any additional history of mental health treatment, but records reflect that he has been receiving antidepressants as far back as 1985.  The Veteran further stated that he and his wife had been married since 1971, and he described his marriage as stable and positive, adding that his wife was understanding of his mental health problems.  

The examiner described the Veteran's mood as depressed and anxious, and noted that he reported to experience intrusive thoughts related to his in-service experiences on a near-daily basis.  According to the Veteran, his PTSD symptoms had increased since he stopped working in 1998 and thus began having more time on his hands.  Based on the Veteran's assertions, he finds himself thinking about the traumatic events he encountered in service on a frequent basis, and these thoughts leave him feeling increasingly fearful and sad.  The examiner observed that the Veteran demonstrated a clear increase in physiological arousal and emotional distress when discussions turned towards the topic of Vietnam.  According to the Veteran, he has been rather reluctant to form any close relationships since leaving Vietnam, and while he tries to interact with others in a cooperative manner, he does not get too close with them.  During the mental status portion of the evaluation, the Veteran's affect was shown to be constricted in intensity and reflective of sadness.  The patient reported that he had been experiencing nightmares several times a month, and had been averaging four to five hours of sleep a night.  The Veteran also endorsed symptoms of hypervigilance - especially during the evening hours - and reported that at times he felt too fearful to sleep.  Although the Veteran indicated that he had been experiencing thoughts of suicide as recently as a few weeks ago, he was clear that he had no intent or plan to harm himself and was willing to reach out for assistance should he develop suicidal urges.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran's PTSD symptoms were severe in nature.  According to the examiner, the patient's symptoms had increased in intensity over the past several years, which was something he attributed, in part, to not working and thus not having things to distract himself with.  The examiner noted that the Veteran had been pursuing mental health treatment options and continued to exhibit prominent symptoms.  The examiner also observed that the Veteran had not worked for the past eleven years secondary to his medical issues, and primarily, his back problems.  According to the examiner, the Veteran's current level of emotional distress would likely interfere with his work concentration and emotional stability, as the Veteran had been prone to breaking down at times secondary to intrusive thoughts of Vietnam.  However, according to the examiner, the Veteran is likely to be able to manage low-level workplace stressors, and while his emotional disruptions are likely to interfere with workplace consistency and efficiency on occasion, they would not preclude him from working on a full-time basis.  

During a December 2009 VA treatment visit, the Veteran stated that his wife was afraid of him, and explained that some nights, he awakens to find that she has gone to another room.  The Veteran indicated that they fell out of bed fighting about a month prior.  He also reported to feel angry with his sister due to some deep-rooted family problems, and asserted that he had been avoiding her recently because the last time he saw her, he felt the urge to hurt her.  According to the Veteran, he is trying to rid himself of his anger.  Despite the current state of his relationship with his sister, he described his home life as good, and results of the mental status evaluation were clear for any thoughts of psychosis, and revealed the Veteran to be alert and oriented to person, place, time and situation, and with a euthymic mood and full affect.  He denied any suicidal or homicidal ideas, but did report some fleeting thoughts at times without plans or intent.  

During a March 2010 VA treatment visit, the Veteran reported to experience recurrent and vivid nightmares, frequent intrusive thoughts, occasional flashbacks with auditory and visual hallucinations, significant sleep and concentration difficulties, and symptoms of social withdrawal, depression, hypervigilance, and avoidant behavior related to his military experiences.  According to the Veteran, he has used repression, denial, suppression and minimalization as defense mechanisms to deal with his anxiety symptomatology.  The Veteran reported to have few social networks and added that he has the tendency to socially withdraw and isolate himself from others.  He expressed the desire to learn adaptive mechanisms to deal with his psychiatric symptoms.  Based on the discussion with, and evaluation of the Veteran, the VA treatment provider diagnosed him with having PTSD, and assigned him a GAF score of 52.  

The Veteran was afforded another VA psychiatric examination in January 2011, during which time it was noted that he had just completed a ten week group program at McGuire PTSD clinic.  It was also noted that the Veteran's depressive symptoms were a current contributing factor to his psychological distress, had been ongoing for the past ten years, and had their onset following his disability retirement.  The Veteran described his marriage as a stable one, but with occasional arguments and tension.  He also claimed to socialize with his sister and some family members, but stated that he limits these interactions because he does not want them to get tired of him being around.  According to the Veteran, his PTSD-related irritability interferes with his ability to socialize with others, as he can get "irritated" easily, and he feels he has lost friends since his retirement as a result of this.  Upon conducting a mental status evaluation of the Veteran, it was noted that he gets about three to four hours of sleep per night, which not only leaves him feeling fatigued, but also contributes to his increasing headaches the following morning.  The Veteran also reported to experience auditory hallucinations in the form of voices when he is home alone, and added that these symptoms had their onset one or two years prior.  Although he had been prescribed medication for this disorder, he discontinued taking it due to muscle spasms and "jerking" associated with the medicine.  The Veteran also reported to experience memory impairment, and commented that his memory was not as good as it used to be, and at times, he forgets to pay his bills or take his medication.  He also reported to experience extreme anxiety which causes him to exhibit inappropriate behavior in the form of lashing out at people and making rude comments.  The Veteran did report occasional suicidal thoughts, but denied any homicidal ones, as well as any episodes of violence.  The examiner described the Veteran as oriented to person, place and time, and further described his attitude as cooperative, friendly and attentive.  The Veteran's thought process and thought content were shown to be unremarkable, and the examiner noted that the Veteran understood the outcome of his behavior and did not display any delusional thought patterns.  

Based on his discussion with, as well as his evaluation of the Veteran, the examiner determined that the Veteran met the DSM-IV criteria for PTSD and depressive disorder not otherwise specified (NOS).  According to the examiner, the Veteran's PTSD is chronic in nature, and his depressive disorder appears to have developed secondary to this disability and his retirement, which has served to exacerbate the Veteran's PTSD symptoms.  The examiner further determined that the Veteran's current symptoms appear to be primarily due to his depression and adjustment disorder, which are due to his injury and retirement.  The examiner noted that while the Veteran's PTSD symptoms interfere with some strategies to manage his depression, they do not appear to be the primary cause of his increased psychological distress.  According to the examiner, the Veteran's PTSD has resulted in deficiencies in his family relationships and mood, as reflected by his irritability, sleep problems, and agitation with his wife and other family members.  The examiner further concluded that although the Veteran's PTSD did not limit his ability to work while he was employed, it did limit his social functioning and quality of life.  

At the May 2015 VA psychiatric examination, the examiner diagnosed the Veteran with having PTSD and an "other specified depressive disorder."  According to the examiner, it is not possible to differentiate between the symptoms attributable to each diagnosis.  The examiner further determined that the Veteran's PTSD symptoms result in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  After reviewing the Veteran's relevant social, marital, occupational, and medical history, the examiner observed that the Veteran was currently enrolled in VA mental health treatment, and his current psychotropic medications included "[trazodone] hcl and sertraline hcl."  

The examiner took note of the Veteran's traumatic in-service experiences, and went on to review the PTSD diagnostic criteria, noting that the Veteran experienced recurrent, involuntary and intrusive distressing memories and dreams of the traumatic events, and either avoided or made the effort to avoid distressing memories, thoughts, or feelings closely associated with the traumatic events.  The examiner also noted that the Veteran exhibited persistent and exaggerated negative beliefs or expectations about himself and the world, as well as a markedly diminished interest or participation in significant activities.  In addition, the Veteran exhibited marked alterations in arousal and reactivity associated with the traumatic events, as evidenced by his irritable behavior and angry outbursts, his hypervigilant nature, his difficulty concentrating, and his sleep disturbances.  

According to the examiner, the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with an 'other specified depressive disorder' and PTSD, and determined that these diagnoses were manifested by a depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

Upon conducting a mental status evaluation of the Veteran, the examiner described the Veteran as alert and fully oriented to person, place and time, and noted that he made appropriate eye contact, and demonstrated good grooming and hygiene.  The Veteran denied any current suicidal or homicidal ideation, intent, or plan, "and his score of 29/30 on the SLUMS, a brief mental health status measure, suggests that he is endorsing good cognitive functioning."  The examiner noted that the Veteran reported full and independent management of his activities of daily living, had an active driver's license, and drove to his appointment.  The examiner further noted that the Veteran and his spouse manage their finances, and although previous reports reflected his complaints of auditory hallucinations when he was home alone, according to the Veteran, these symptoms had become less frequent in nature.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD, he has also been diagnosed with having a depressive disorder NOS.  Service connection has not been established for this disorder.  At the January 2011 VA examination, the examiner attributed a majority of the Veteran's symptoms to his depressive disorder, but not specify as to which particular symptoms were attributed to this disorder as opposed to the Veteran's PTSD.  The examiner noted that the Veteran's PTSD contributed to his irritability, his fluctuating mood, and his sleep problems.  At the May 2015 VA psychiatric examination, when asked whether it was possible to differentiate the symptoms attributable to the Veteran's PTSD from the symptoms attributable to his depressive disorder, the examiner marked that it was not.  However, she then went on to explain which symptoms were associated with each disorder, noting that the Veteran's PTSD was manifested by certain flashbacks and intrusive thoughts associated with his in-service stressors, an alteration to his mood and cognition, avoidant behavior and increased physiological arousal, while his depressive disorder was manifested by an intermittent low mood, passive thoughts about death, and social withdrawal.  However, according to the examiner, certain symptoms attributed to both these disorders, to include mood, sleep disturbance and irritability, overlap with one another.  The examiner also determined that for the indicated level of occupational and social impairment, it was not possible to differentiate what portion of the impairment was caused by each mental disorder.  According to the examiner, both diagnoses adversely impacted the Veteran's mood, sleep, concentration, and interpersonal functioning.

The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In this case, although the May 2015 VA examiner indicated that it was not possible to differentiate the symptoms related to each diagnosis, in her explanation, she appeared to attempt to distinguish between the symptoms associated with each disorder.  The Board is somewhat unclear as to whether the symptoms referenced by her as related to the Veteran's depressive disorder could, in fact, also be attributed to his PTSD.  In light of the fact that the examiner's explanation is somewhat vague, appears to contradict her initial response to the questions and requires additional clarification, the Board considers all psychiatric symptoms and level of occupation and social impairment due to such symptoms as attributable to the Veteran's service-connected PTSD.  

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of occupational and social impairment contemplated by a 50 rating, but not higher.  In this regard, the Board points out that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Here, the Veteran's symptoms throughout the duration of the appeal include avoidant behavior, diminished interest and participation in significant activities, outbursts of anger, a hypervigilant nature, nightmares, feelings of irritability towards his family members and friends, increased anxiety, panic attacks, impaired sleep and occasional suicidal thoughts.  His symptoms are not of the kind listed for the 70 percent or 100 percent ratings and his level of impairment is not that of deficiencies in most areas due to representative symptoms for the 70 or 100 percent rating or of total occupational and social impairment.

As noted above, during the January 2011 VA examination, the Veteran reported to experience chronic anxiety that causes him to lash out and make harsh comments towards others.  He also reported to experience impairment in his recent and immediate memory, as well as occasional panic attacks - the symptoms of which he likened to that of a heart attack.  The examiner noted that although the Veteran's marriage was stable and he had maintained some relationships with his family members, his interactions with his network remained limited at best, and he had withdrawn from community and social activities he once enjoyed.  The VA examination reports and treatment records throughout the appeal period also document his ongoing complaints of difficulty sleeping for longer than three to four hour durations a night.  Treatment records dated as recently as April 2016 reflect the Veteran's complaints of ongoing difficulty sleeping, as well as his reports that he still wakes up feeling tired.  In addition, the Veteran's VA treatment records document the challenges he has faced establishing relationships with those outside of his family.  At the January 2011 VA examination, the Veteran stated that his irritable and confrontational nature not only interferes with his ability to socialize, but has caused him to lose friends since his retirement.  During a September 2011 VA treatment visit, the Veteran described people as "conniving" and noted that the more he meets people, the less he likes them.  During an August 2012 VA primary care visit, the Veteran stated that he had been hurt by friends in the past and as such, he did not fully trust people.  Moreover, even though the Veteran's marriage has been described as stable and he maintains relationships with his family members, during a number of treatment sessions, the Veteran described his relationships with his siblings as tense, and indicated that he and his sister had a somewhat tumultuous relationship.   

In particular, the Board takes note of the May 2015 VA examination report, wherein the examiner determined the Veteran's PTSD was manifested by a depressed mood, anxiety, chronic sleep impairment and difficulty when it came to establishing and maintaining effective work and social relationships.  The examiner also noted that the Veteran endorsed chronic mood and sleep disturbances, symptoms of irritability, avoidant behavior, anhedonia, social withdrawal, and difficult concentrating.  Based on her evaluation of the Veteran, the examiner determined that the Veteran's PTSD continued to limit his interpersonal functioning and the overall quality of his life.  Furthermore, during the relevant time period, the Veteran's GAF scores have ranged from 52 to 60.  Notably, a GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  Overall, the Board finds that the Veteran's disability picture is more moderate than mild in severity and that the Veteran's PTSD symptomatology has had a greater effect on his level of social and occupational functioning than that which would be considered by a 30 percent disability rating.  Accordingly, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the evidence of record supports a schedular rating of 50 percent for his service-connected PTSD.

However, the Board observes that the evidence does not support a rating greater than 50 percent at any point during the relevant time period.  Notably, the Veteran has not exhibited symptoms of like kind to those associated with a 70 percent disability rating.  Although he has endorsed fleeting thoughts of suicide, he described these thoughts as passive in nature, and his most recent VA examination report as well as the more recent VA treatment records are negative for any suicidal thoughts or ideations.  Indeed, the Veteran denied any current suicidal or homicidal ideation, intent or plan at the May 2015 VA examination, and he denied experiencing any suicidal or homicidal thoughts during VA treatment sessions dated from 2011 to 2016.  Also, the Veteran clearly does not have problems tantamount to obsessional rituals, near-continuous panic attacks or depression that affects his ability to function independently.  At the January 2011 VA examination the Veteran stated that his panic attacks occur on a random basis.  The record further reflects that the Veteran has been able to perform all his activities of daily living independently, is considered competent for VA purposes, and helps his wife manage their finances together.  

There is also no evidence of spatial disorientation, or neglect of personal appearance and hygiene.  Although the Veteran reported to experience occasional hallucinations and paranoid delusions during the January 2011 examination, the remainder of the VA treatment records and examination reports are predominantly negative or absent for any complaints or signs of auditory or visual hallucinations, and are therefore better reflective of the Veteran's current symptomatology.  Indeed, during more recent VA treatment visits dated in October 2014 and January 2015, the Veteran denied experiencing any or hallucinations, and his thought process was shown to be linear and measured, while his judgment was shown to be normal and his insight was described as fair.  Significantly, to the extent that the Veteran had experienced delusions or hallucinations, the evidence does not show that such symptoms have resulted in any type of occupational or social impairment or deficiencies.  Furthermore, throughout the appeal period his attitude has been described as cooperative and friendly, and his thought process and content have been shown to be normal, linear, logical, and goal-directed without any sign of abnormalities.  The Veteran has not exhibited any delusional thought patterns or behavior during his evaluations, and his judgment indicates that he understands the outcome of his behavior.  In addition, the Veteran VA treatment records are predominantly negative for any gross deficits or abnormalities in his memory, attention, judgment and ability to concentrate.  

The evidence also fails to show that the Veteran has been unable to maintain effective relationships.  In this regard, he and his wife have been married for nearly forty-six years, and although their relationship is strained at time, they remain committed to one another.  During the November 2009 VA examination, the Veteran described his marriage as stable and noted that his wife was very understanding of his mental health problems.  At the May 2016 mental health consultation, the Veteran stated that he and his wife understood one another well, and she gives him space when he needs it.  He also reported to have a good relationship with his sister, children and grandchildren, and stated that he enjoys playing cards and listening to music.  During an August 2014 VA treatment visit, the Veteran expressed how important his family was to him, and commented that he wished to live as long as he could for the sake of his family.  While there is evidence of anger difficulty and lashing out, the record tends to show that the Veteran has not had episodes of violence, including due to unprovoked irritability.  Thus, to the extent that the reports of lashing out could be characterized as impaired impulse control, it is not the severity of impaired impulse control contemplated by the schedule for the 70 percent rating.  Accordingly, because the evidence fails to show deficiencies in most areas due to symptoms equivalent in severity to those listed in the rating criteria for a 70 percent rating, the Board finds that a rating is excess of 50 percent is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (holding that entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  As noted above, the Veteran had been married to his wife for more than 40 years, socializes with his family and has a few hobbies he enjoys.  In addition, the Veteran's medical records have consistently shown his cognitive evaluations to be normal, and his thought process to be coherent and goal-directed.  As noted above, the Veteran is not only capable of conducting his activities of daily living independently, but he also assists his wife with managing their finances.  Moreover, he has consistently maintained his personal appearance and hygiene to a socially acceptable level, and has been described as someone whose attention and concentration are negative for any apparent deficits, whose thought processes are logical, deliberate and intelligent, and who is oriented to person, place and time.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation are not met, and a total schedular evaluation is not warranted.

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected psychiatric disability picture more nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.7 (2016).

Extraschedular Consideration  

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of the rating assigned herein are provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his PTSD is manifested by a depressed mood, anger, irritability, anxiety, withdrawal, occasional suicidal ideation, social isolation, impaired sleep patterns, fatigue, avoidant behavior, feelings of hopelessness, and difficulty when it comes to establishing and maintaining effective social relationships.  These symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  The rating criteria are specifically based on such impairment.  Moreover, the schedule includes levels of symptomatology more severe than what the Veteran has been shown to have.  For example, the schedule provides a 70 percent rating for more severe impairment of the Veteran's mental state, such as occupational and social impairment, with deficiencies in areas such as work, school, family relations, judgment, thinking or mood due to symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, to name a few.  The schedule also provides a 100 percent rating for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; and grossly inappropriate behavior, to name a few.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has only been service-connected for PTSD, and there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2016).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2016).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran is currently service-connected for PTSD, which as determined above, has been evaluated as 50 percent disabling herein.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).  

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16 (b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review").  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment."  

The Veteran contends that his service-connected PTSD prevents him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected psychiatric disorder, alone, precludes his participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

During a number of his earlier VA treatment visits, the Veteran asserted that he worked as a welder following his military service, but stopped working in 1998 due to a back injury.  See VA treatment records dated in February and March 2008.  

As previously discussed above, at the November 2009 VA examination, upon providing his military and post-military history, the Veteran stated that he was last employed in 1998 while working as a welder, and he performed this work for twenty-five years before leaving due to a back injury.  The examiner wrote that the Veteran had not worked for the past eleven years secondary to his medical issues, and primarily as a result of his back problems.  According to the examiner, although the current level of the Veteran's emotional distress is likely to interfere with his work concentration and emotional stability, he is "likely to be able to manage low-level workplace stressors."  The examiner further determined that "[the Veteran's] emotional disruptions are likely to interfere with workplace consistency and efficiency at times, but would not preclude him from working on a full-time basis."  However, in contrast to this, the examiner found that the Veteran's medical issues are likely to "markedly interfere with his ability to hold employment demands down."  

At the January 2011 VA examination, the VA examiner determined that while the Veteran's PTSD limited his quality of life and social functioning, it did not affect his employment at the time he had been working.  

In his August 2011 application for a TDIU, the Veteran provided the name and address of his previous place of employment, the dates he had been employed there, and his previous salary.  The Veteran attributed his inability to work to his PTSD, and noted that he became too disabled to work in October 1998.  In the remarks section, the Veteran stated that he did not work well with others, did not like having a lot of people around him, had control problems, and did not trust most people.  In his April 2015 application for a TDIU, the Veteran provided similar information, and reiterated his previous assertions.  According to the Veteran, his PTSD prevents him from securing or following any substantially gainful occupation, and he left his last job because of his PTSD.  Specifically, the Veteran maintains that his PTSD makes it difficult for him to concentrate, focus and get along with others.  He also asserts that he did not get enough sleep at night, and had a difficult time controlling his temper.  According to the Veteran, it was difficult for him to move at times, and he had to constantly sit, stand or change positions due to his back pain.  He indicated that his education consisted of 4 years of high school and military training.

At the May 2015 VA psychiatric examination, when asked to address the Veteran's functional impairment, the examiner noted that the Veteran had a history of stable employment, and retired in 1998 due to a back injury.  According to the examiner, consistent with the previous examination, the Veteran's PTSD did not limit his work, but did "continue to limit his interpersonal functioning and overall quality of life."  

In their response to the RO's request for additional information, the Human Resources department at the Veteran's previous place of employment noted that the Veteran had worked as a manufacturing associate at this company from September 1972 to October 1998, and that he was not terminated from this position, but rather resigned due to personal reasons.  

Based on a review of the medical findings, the Board finds that there are other nonservice-connected disabilities which appear to impact the Veteran's employability.  The record predominantly reflects that the Veteran voluntarily chose to retire as a result of his back problems, and not due to his impaired psychiatric condition.  While the Veteran's service-connected PTSD may impact negatively upon his employability, it does not preclude his participation in substantially gainful occupation, given his background and education.  Significantly, although the November 2009 VA examiner noted that the Veteran's emotional distress level is likely to interfere with his work concentration and emotional stability, he (the examiner) determined that the Veteran could "manage low-level workplace stressors."  According to this examiner, while the Veteran's emotional disruptions "are likely to interfere with workplace consistency and efficiency at times" they "would not preclude him from working on a full-time basis."  The January 2011 and May 2015 VA examiners also determined that the Veteran's PTSD did not effect or limit his ability to work during his employment, and neither one of these examiners found that his PTSD precluded his ability to obtain and maintain substantially gainful employment.  

A review of the objective medical evidence of record is clear for any evidence indicating that the Veteran's service-connected disabilities preclude his ability to obtain or maintain substantially gainful employment.  The fact that the Veteran's PTSD symptoms caused him to experience certain difficulties, to include anger, difficulty concentrating, and difficulty interacting with others, while carrying out his occupational duties, does not mean that he is entirely incapable of employment.  While it appears that he is currently unemployed, he indicated in both the August 2011 and April 2015 applications that he has not tried to obtain employment since becoming too physically disabled to work.  Therefore, there is nothing in the record which shows that the Veteran attempted to secure a different type of employment that did not involve interacting with many others, nor is there any evidence that he is unable to obtain or maintain employment due to his service-connected PTSD.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16 (a) being met, and given the evidence (summarized above) which does not show impairment due to service-connected disability which would preclude a less stressful type of employment, the Board concludes that referral of this matter for extraschedular consideration is not indicated.   

The preponderance of the evidence is against this claim for entitlement to TDIU. Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107 (b), 38 C.F.R. § 4.3.


ORDER

An increased rating of 50 percent, but no higher, for the service-connected PTSD is granted, subject to laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


